Citation Nr: 1723460	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  14-41 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a higher initial evaluation for coronary artery disease status-post myocardial infarction and coronary artery bypass graft (CABG) and surgical scar, in excess of 10 percent disabling prior to August 26, 2016, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel




INTRODUCTION

The Veteran had active service with the Navy from May 1968 to April 1969, which includes service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a      December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (RO), which granted service connection for coronary artery disease, status-post myocardial infarction and CABG, and surgical scar (hereinafter coronary artery disease) and assigned a 10 percent rating effective November 16, 2007.  In September 2016, the RO granted an increased rating to 30 percent as of August 28, 2016. The Veteran timely appealed his claim for an increased evaluation for service-connected coronary artery disease and his claim is now before the Board for appellate adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire rating period prior to August 28, 2016, the Veteran's coronary artery disease required continuous medication.

2.  As of August 28, 2016, the Veteran's coronary artery disease showed evidence of cardiac hypertrophy on electrocardiogram.


CONCLUSION OF LAW

1.  Prior to August 26, 2016, the criteria for an initial rating in excess of 10 percent for coronary artery disease, status-post myocardial infarction and CABG, and surgical scar, have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.140, Diagnostic Code (DC) 7017 (2016).


2.  As of August 26, 2016, the criteria for an initial rating in excess of 30 percent for coronary artery disease, status-post myocardial infarction and CABG, and surgical scar, have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.140, DC 7017 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Asist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in December 2010 which met the VCAA notice requirements with respect to service connection for coronary artery disease.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Because the appeal for a higher rating stems from the initial grant of service connection, additional notice was not required in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159 (b)(3)(i) (2016).

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes service treatment records, lay statements, VA and private medical records, VA examinations and VA authorized Disability Benefits Questionnaires (DBQs).  The Veteran was afforded a VA examination in August 2016 to address the severity of his service-connected coronary artery disease.  The Board finds that the June 2016 VA examination and addendum adequately addressed the Veteran's current diagnosis and included adequate rationale for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Allen v. Brown, 7 Vet. App. 439 (1995); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's claimed disability has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).

Increased Rating Law and Analysis

For historical purposes, in a December 2010 rating decision, the Veteran was granted service connection for coronary artery disease, status-post myocardial infarction and CABG, and surgical scar, effective November 16, 2007.  The effective date for the Veteran's heart disability was adjusted pursuant to special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 (2016); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158   (9th Cir. 2002) (Nehmer III).  As such, the Veteran was awarded an effective date of November 16, 2007, the date of an inferred claim for ischemic heart disease.  This date represents the date when private treatment records were added to the Veteran's claims folder which showed evidence of an ischemic heart condition.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016). 

The Board notes that the United States Court of Appeals for Veterans Claims (Court) Court has distinguished a new claim for an increased rating of a service-connected disability from a case where the veteran expresses dissatisfaction with an initial rating of a disability that has just been service-connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  In the latter case, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged rating."  See Id.  In this case, the RO assigned a higher 30 percent rating from August 26, 2016, creating a staged rating.  The Board will, therefore, consider the severity of the Veteran's disability both prior to and from August 26, 2016.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102, 4.3 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service-connected coronary artery disease has been rated under Diagnostic Code 7017 for coronary bypass surgery.  The Veteran was assigned a 10 percent rating prior to August 26, 2016, and was assigned a 30 percent rating thereafter.

Under Diagnostic Code 7017, a 10 percent rating is assigned in cases where a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where continuous medication is required.  A 30 percent rating is assigned where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or with evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or x-ray.  A 60 percent rating is assigned where there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or with left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104 (2016).

When evaluating disabilities of the cardiovascular system under Diagnostic Codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (2016).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the cardiovascular disability.  Id.

Increased Rating in Excess of 10 Percent for the Rating Period Prior to August 29, 2016

The Veteran contends that a higher rating is warranted for his service-connected coronary artery disease.  After a review of all the evidence, lay and medical, for the entire rating period prior to August 26, 2016, the Veteran's coronary artery disease is characterized as requiring the continuous use of medication.

Private treatment records received in November 2007 indicate the Veteran received a coronary artery bypass grafting when he was 62.  Private treatment records received in September 2010 confirmed that the Veteran had coronary artery bypass grafting x3 in March 1995, with a myocardial infarction in August 1994. 

In a January 2008 VA genitourinary examination, the VA examiner indicated the Veteran had medical history of coronary artery disease with CABG.  It was also reported that the Veteran was taking heart medication.

A July 2011 DBQ for ischemic heart disease, conducted by the Veteran's private physician, Dr. L., showed that the Veteran's treatment plan included taking continuous medication for his heart condition.  The Veteran did not have congestive heart failure.  A diagnostic exercise test from September 2010 indicated the Veteran had symptoms of dyspnea and fatigue.  A METs Level was not assigned.  Diagnostic tests included a September 2010 echocardiogram, a November 2010 chest x-ray, and a July 2011 EKG.  The September 2010 echocardiogram showed a left ventricular ejection fraction of 70%, with no hypertrophy or dilatation.  

In March 2012, a VA examination for ischemic heart disease showed the Veteran had a diagnosis of coronary artery disease status-post CABG.  The Veteran's treatment plan included taking continuous medication for his heart condition.  The Veteran did not have congestive heart failure.  The VA examiner noted a September 2010 exercise test and indicated that the Veteran did not report experiencing dyspnea, fatigue, angina, dizziness or syncope, so a METs Level was not assigned.  Diagnostic testing included an echocardiogram, which showed no evidence of hypertrophy or dilatation, with a left ventricular ejection fraction of 55%.

In a September 2012 letter, Dr. L. stated that the September 2010 echocardiogram showed concentric left ventricular hypertrophy.

Dr. L. completed a heart conditions DBQ in August 2013, and reported the Veteran had coronary artery disease, status-post myocardial infarction and CABG.  Continuous medication was required for control of the Veteran's heart condition.  The Veteran did not have congestive heart failure.  Diagnostic testing included a March 2013 EKG, a July 2012 chest x-ray, and a September 2010 echocardiogram.  The echocardiogram showed a left ventricular ejection fraction of 70%, with no cardiac hypertrophy or dilatation.  An exercise stress test from September 2010 was reported but a METs Level was not assigned.

In a December 2014 VA Form 9, the Veteran stated that he was experiencing dizziness and fatigue.

Upon review of all the lay and medical evidence of record, the Board finds that, for the rating period prior to August 29, 2016, the Veteran's coronary artery disease, status-post myocardial infarction and CABG, was characterized as requiring continuous medication as treatment, consistent with a 10 percent rating under Diagnostic Code 7017.  Within the private and VA medical evidence of record prior to August 29, 2016, VA examiners and private physicians indicated the Veteran was required to continuously take medication as treatment for his heart condition.  Further, within the March 2012 VA examination, July 2011 DBQ and 2013 DBQ, METs Levels were not assigned based on exercise-based or interview-based tests.  The March 2012 VA examiner did not assign a METs Level based on a September 2010 exercise test and upon interview with the Veteran, whom indicated he did not experience dyspnea, fatigue, angina, dizziness or syncope with any level of physical activity.  Conversely, Dr. L. did not provide an explanation as to why METs Levels were not assigned within the July 2011 DBQ and August 2013 DBQ, despite referencing the September 2010 diagnostic exercise test in each DBQ.  Because the medical evidence of record does not show a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, the Veteran's coronary artery disease for the period prior to August 26, 2016 is characterized as requiring continuous medication.  Therefore, the Board finds that the Veteran's service-connected coronary artery disease, status-post myocardial infarction and CABG, meets the criteria of a 10 percent rating under Diagnostic Code 7017.  38 C.F.R. § 4.104 (2016).

The Board finds that the next higher 30 percent rating is not warranted for the rating period prior to August 26, 2016, for coronary artery disease, where the Veteran did not have evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray; and did not have an estimated workload of 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope. 

As previously discussed, the March 2012 VA examination, July 2011 DBQ and the August 2013 DBQ did not assign a METs Level.  The Board finds probative the March 2012 VA examination and addendum which did not find evidence of cardiac hypertrophy or dilatation on electrocardiogram.  Within the July 2011 DBQ, Dr. L. reported no evidence of cardiac hypertrophy or dilatation on a September 2010 echocardiogram.  And, although Dr. L. later stated within a September 2012 letter that cardiac hypertrophy was present on the September 2010 echocardiogram, he again reported no evidence of cardiac hypertrophy or dilatation on the same September 2010 echocardiogram within the August 2013 DBQ.  Given the inconsistent statements by Dr. L. during the rating period prior to August 26, 2016, the Board assigns more probative weight to the March 2012 VA examination finding of no evidence of cardiac hypertrophy or dilatation.  See Caluza v. Brown, 6 Vet. App. 498 (1995).  Therefore, the probative evidence of record does not reveal a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or cardiac hypertrophy or dilatation for the rating period prior to August 26, 2016.  See 38 C.F.R. § 4.104, DC 7017 (2016).

Accordingly, the Board finds that a 30 percent rating under Diagnostic Code 7017 has not been met or more nearly approximated prior to August 26, 2016.  See 38 C.F.R. § 4.104 (2016).  Because the weight of the evidence is against the claim, the doctrine of the benefit of the doubt is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

Increased Rating in Excess of 30 Percent for the Rating Period After August 29, 2016

After review of all the evidence, lay and medical, for the entire rating period after August 26, 2016, the Board finds that the Veteran's coronary artery disease approximates a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea and fatigue, and cardiac hypertrophy on electrocardiogram.

An August 2016 VA examination shows that the Veteran has diagnosed coronary artery disease, status-post myocardial infarction and CABG.  The Veteran did not have congestive heart failure and was on continuous heart medication.  Diagnostic testing included an echocardiogram which evidenced mild concentric left ventricular hypertrophy and also stated to show a left ventricular ejection fraction of 64%.  The examiner indicated that the Veteran had an estimated workload of greater than 5 METs but not greater than 7 METs, resulting in dyspnea and fatigue, consistent with activities such as walking 1 flight of stairs, golfing without a cart, mowing the lawn, or heavy yard work.  The functional impact of his disability was reported as having shortness of breath and fatigue for exertional activity in the 5 to 7 METs range.

The August 2016 VA examination reflects findings consistent with a 30 percent rating under Diagnostic Code 7017.  The August 2016 examination report shows that the Veteran had an estimated workload of greater than 5 METS but not greater than 7 METs as well as evidence of cardiac hypertrophy on echocardiogram, consistent with a 30 percent rating under Diagnostic Code 7017.  Therefore, the Board finds that the Veteran's coronary artery disease closely approximates the criteria for a 30 percent rating under Diagnostic Code 7017 for the rating period after August 26, 2016.  38 C.F.R. § 4.104 (2016).

The Board finds that the next higher 60 percent rating is not warranted for coronary artery disease, status-post myocardial infarction and CABG, and surgical scar, where the Veteran did not have evidence of more than one episode of acute congestive heart failure; did not have an estimated workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; and did not have a left ventricular ejection fraction of 30 to 50 percent.  Accordingly, the Board finds that a higher 60 percent rating under Diagnostic Code 7017 has not been met or more nearly approximated.  See 38 C.F.R. § 4.104 (2016).

Given the above, the Board finds that a rating in excess of 30 percent after August 26, 2016 is not warranted.  38 C.F.R. § 4.104 (2016).  Because a preponderance of the evidence is against the claim, the doctrine of the benefit of the doubt is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board finds that the evidence submitted in conjunction with the present appeal for an increased rating does not indicate that the Veteran is unemployable as a result of his service-connected disability, and the Veteran does not contended otherwise.  Thus, the Board finds an inferred claim for TDIU has not been raised.

Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

(CONTINUED ON NEXT PAGE)

ORDER

Prior to August 26, 2016, an increased rating in excess of 10 percent for coronary artery disease, status-post myocardial infarction and CABG, and surgical scar, is denied.

From August 26, 2016, an increased rating in excess of 30 percent for coronary artery disease, status-post myocardial infarction and CABG, and surgical scar, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


